CLIFTON, Circuit Judge,
dissenting:
I respectfully dissent. I disagree with the conclusion that the asserted constitutional right was not clearly established at the time of the alleged violation. A right is clearly established if it has been found violated “under facts not distinguishable in a fair way from the facts presented in the case at hand.” Saucier v. Katz, 533 U.S. 194, 202, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001), overruled on other grounds by Pearson v. Callahan, 555 U.S. 223, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). I view Allen v. Sakai, 48 F.3d 1082 (9th Cir.1994), as sufficiently similar to the facts presented in this case. See also Spain v. Procunier, 600 F.2d 189, 199-200 (9th Cir.1979). That does not mean that the plaintiff in this case should or would ultimately prevail, but in my view his claim should have survived summary judgment.